Opinion by
Morrison, J.,
This is an appeal of the Equitable Trust Company, receiver and assignee of the Keen-Sutterle Company, from the judgment of the court of common pleas on the report of a referee under the Act of June 16, 1836, P. L. 715. The questions raised in this appeal do not differ in any material respect from those considered, ante, p. 35, in which opinion is this day filed. This appeal is controlled by the rules of law referred to in the opinion in No. 79. We are not satisfied of any mistakes of fact or law which require the reversal of the judgment and the setting aside of the report of the referee.
The appeal is dismissed and the judgment is affmned.